[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] June 16, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountI 1940 Act Registration Number:811-01778 1933 Act Registration Numbers:002-31020 CIK:0000087062 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountI, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed Security Equity Fund 0000088525 June 10, 2010 Security Large Cap Value Fund 0000088565 June 10, 2010 Security Mid Cap Growth Fund 0000088676 June 10, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J.
